Title: To George Washington from Major Alexander Clough, 12 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [Hackensack, N.J.] Sept. 12th 78 12 OClock
          
          Three french merchants who have been prisoners in New york four months, but had the
            liberty of the town—informs me, that Gnl Clinton went over to long Island on wedensday
              last, it is suposed to see those troops he carry’d up
            the sound, which are now encamp’t, he is expected back in a few days, thay continue to
            embark thayr cannon, and ordinance stores, a body of troops are likewise embarkt, but he
            knows not the number—another who left new york the last night, conferms the above
            account, and further adds, thay prest upwards of seven hundered the last tusday, and
            wedensday, & it still continuas very hot, it is given out that two thousand is
            wanted, the european merchants are selling of thayr goods by vandue at a very low rate,
            he gave me the following instance that a sadle & bridle, which would have been
            sold two months ago for six pounds, may now be bought for four dollors, all other goods
            are sold in the same proportion, thay have been employ’d in this manner somthing better
            then a week—whithin these three days orders have been isue’d for all the market boats to
            be brought in from Long Island, he says further there as been near three thousand head
            of cattle drove from the east end of Long Island, which thay are now killing, salting,
            & packing in Barrels, to the southward of Hamstead—bread is sold for sixteen
            pence sterling a pound. I am your Exellencys most Obt Hbl. Servt
          
            A. Clough
          
        